JUDGMENT

Tsoucalas, Senior Judge-.
This Court, having received and reviewed the United States International Trade Commission’s (“Commission”) Views of the Commission (“Remand Determination”) in Timken U.S. Corporation v. United States, 28 CIT _, _, 310 F. Supp. 2d 1327 (2004), comments of Timken U.S. Corporation, responses of defendant-intervenors, NTN Bearing Corporation of America et al. and NSK Ltd. et al., the Commission’s rebuttal comments, and after hearing oral arguments from counsel on August 5, 2004, holds that the Commission duly complied with the Court’s remand order, and it is hereby
ORDERED that the Remand Determination filed by the Commission on April, 26, 2004, is affirmed in its entirety; and it is further
ORDERED that since all other issues have been decided, this case is dismissed.